o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-142471-14 uil the honorable jack reed united_states senate washington dc ------------------ attention dear senator reed i am responding to your inquiry dated date on behalf of one of your constituents this is a follow-up to a previous inquiry involving the rule found in internal_revenue_code code sec_132 we responded to the previous inquiry in a letter dated date which i am enclosing with this response in our previous response we described the rule and how it applied to the three types of van pools identified in sec_1_132-9 q a these three types are employer-operated van pools employee-operated van pools and private or public transit-operated van pools your constituent sought clarification of the term operated as used in sec_1_132-9 q a-21 your constituent indicated that the employer did not provide a vehicle but instead provided a transit_pass your constituent wrote that the van is owned by a private company but is driven by a member of the van pool your constituent wishes to determine whether she participates in an employer-operated van pool an employee-operated van pool or a private or public transit-operated van pool as a general matter we cannot provide binding legal advice to taxpayers unless they request a private_letter_ruling as described in revproc_2014_1 internal_revenue_bulletin however i may provide the following general information as we stated in our previous letter in an employer-operated van pool the employer either purchases or leases a van to enable employees to commute together to the conex-142471-14 employer’s place of business or the employer contracts with and pays a third party to provide vans and pays some or all of the cost of operating the vans in an employee-operated van pool the employees independent of their employer operate a van to commute to their places of employment in a private or public transit- operated van pool public transit authorities or a person in the business of transporting persons for compensation or hire owns and operates the van pool the term operate is not specifically defined in code sec_132 or the regulations however the merriam-webster dictionary definition of operate includes to use and control something to have control of something such as a business department program etc thus in determining whether a van pool is operated by an employer an employee or by a private or public transit authority factors such as who drives the van who determines the route who determines the pick-up and drop-off locations and times and who is responsible for administrative details would all be relevant factors as we noted in our previous reply a transit_pass includes any pass token farecard voucher or similar item entitling a person to transportation or transportation at a reduced price if the transportation is provided by any person in the business of transporting persons for compensation or hire if such transportation is provided in a vehicle in which the seating capacity is at least adults not including the driver sec_132 the fact that your constituent receives a transit_pass from her employer however does not necessarily signify that the van pool is a public or privately operated van pool i hope this information is helpful if you have any additional questions please contact me at -------------------- ------------------- --------------- or at sincerely victoria a judson division counsel associate chief_counsel tax exempt and government entities enclosure
